Citation Nr: 1728614	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 2008 for the grant of service connection for a painful scar of the left knee.

2.  Entitlement to an increased rating for left knee injury with medial meniscus tear, anterior ligament insufficiency, status post medial meniscectomy (left knee injury).

3.  Entitlement to an increased initial rating for major depressive disorder.

4.  Entitlement to an increased rating for painful scar of the left knee.

5.  Entitlement to an increased rating for residuals of a right ankle fracture.

6.  Entitlement to an increased initial rating for lumbar strain.

7.  Entitlement to an increased initial rating for right knee strain.

8.  Entitlement to an initial compensable rating for superficial nonlinear scars of the left lower extremity.

9.  Entitlement to an initial compensable rating for left leg scar below the knee.

10.  Entitlement to an initial compensable rating for left thigh numbness.

11.  Entitlement to an extension of the 100 percent convalescent rate for left knee injury beyond January 1, 2009.

12.  Entitlement to service connection for right lower extremity sciatica.

13.  Entitlement to service connection for left lower extremity sciatica.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, E. L.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1992 to September 1995, and was awarded the Army Achievement Medal and Air Assault Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from September 2007, February 2009, and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an April 2016 rating decision, the RO increased the Veteran's major depressive disorder rating to 70 percent disabling, effective from November 2, 2015.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before a Decision Review Officer (DRO) in November 2015 and before the undersigned Veterans' Law Judge (VLJ) in April 2017.  Transcripts of both proceedings have been associated with the claims file.

The issues of entitlement to increased ratings for a left knee injury and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his April 2017 Board hearing, prior to the promulgation of a decision on the appeal, the Veteran requested to terminate the appeal of his claims of entitlement to an increased rating for lumbar strain, increased rating for right knee strain, increased rating for painful scar of the left knee, increased rating for left leg scar below the knee, increased rating for left thigh numbness, increased rating for superficial nonlinear scars of the left lower extremity, increased rating for right ankle fracture, extension of temporary 100 percent rating beyond January 1, 2009, entitlement to service connection for right lower extremity sciatica, and entitlement to service connection for left lower extremity sciatica.

2.  In a May 20, 2008 statement, the Veteran requested that he receive a separate rating for an 8-inch painful scar on his left knee.  

3.  An April 2009 rating decision granted service connection for the Veteran's painful scar, with an effective date of December 9, 2008.  In an October 2009 Statement of the Case, the RO assigned an earlier effective date of May 20, 2008 for the grant of service connection for the painful scar.

4.  May 20, 2008 is the earliest date that the Veteran filed a claim of entitlement to service connection for a painful scar of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to an increased rating for lumbar strain, increased rating for right knee strain, increased rating for painful scar of the left knee, increased rating for left leg scar below the knee, increased rating for left thigh numbness, increased rating for superficial nonlinear scars of the left lower extremity, increased rating for right ankle fracture, extension of temporary 100 percent rating beyond January 1, 2009, entitlement to service connection for right lower extremity sciatica, and entitlement to service connection for left lower extremity sciatica by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The requirements for an effective date earlier than May 20, 2008 for the grant of entitlement to service connection for a painful scar have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, during his April 2017 Board hearing, the Veteran withdrew the claims of entitlement to an increased rating for lumbar strain, increased rating for right knee strain, increased rating for painful scar of the left knee, increased rating for left knee scar, increased rating for left thigh scar, increased rating for superficial nonlinear scars, increased rating for right ankle fracture, extension of temporary 100 percent rating beyond January 1, 2009, entitlement to service connection for right lower extremity sciatica, and entitlement to service connection for left lower extremity sciatica.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  The Board does not have jurisdiction to review these claims; they are dismissed.

Earlier Effective Date Claim

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  With respect to claim for an earlier effective date for the grant of service connection, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board notes that the Veteran was provided a Decision Review Officer (DRO) hearing in November 2015 and a hearing before the undersigned Veterans' Law Judge in April 2017.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.



Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Similarly, 38 C.F.R. § 3.400(b)(2) (2016) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  

With respect to the phrase "the date entitlement arose," the Court of Appeals for Veterans Claims (the Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.



Analysis

The Veteran contends that he is entitled to an effective date earlier than May 20, 2008 for the grant of service connection for a painful scar.  

By way of history, the Veteran filed a claim for a knee laceration in September 1995.  In a January 1996 rating decision, the RO granted service connection for a 3-inch scar distal to the patella, and assigned a 0 percent rating under Diagnostic Code 7805.  See also December 20, 1995 VA Joints examination report, pg. 1.  In October 2006, the Veteran filed a claim indicating he believed his knee disability had increased in severity.  An August 1997 rating decision granted service connection for a left knee injury with impairment of the anterior cruciate ligament (ACL).  The rating decision stated that the previously established scar of the left knee was incorporated in the evaluation of the left knee injury with internal derangement.  See August 1997 Rating Decision, pg. 2.  Thereafter, the RO characterized the Veteran's left knee disability as left knee injury with tear of the medial meniscus, anterior ligament insufficiency, status post partial medial meniscectomy with scar.  

A September 1997 VA joints examination report indicated the Veteran had a 20-centimeter long incision in the lateral aspect of his left knee.  Id. at 2.

In June 2007 the Veteran filed an increased rating claim for his left knee injury.  A September 2007 rating decision continued the Veteran's 10 percent rating.  In his May 20, 2008 Notice of Disagreement, the Veteran wrote that his scar, as described in the August 1997 rating decision, was a painful 8-inch scar and should be rated by itself.  

In a December 2008 statement, the Veteran claimed service connection for two scars.  He identified the first as a 5-inch painful and tender scar which he said was a result of surgery on his service-connected left knee.  The second was an 8-inch painful and tender scar which resulted from his July 1996 surgery at Good Samaritan Hospital.  

An April 2009 rating decision established service connection for two sets of scars.  The first set included a well-healed elliptical scar of the lateral aspect of the knee extending from the lower third of the thigh 8.5 inches in length, which was noted to be tender to palpation.  Two other scars were noted, one measuring 2 inches by 2 millimeters, and the other measuring 2.5 inches by 1 inch; neither of these scars were painful or unstable.  A ten percent rating was assigned for the painful 8.5 inch scar.  The RO also granted service connection for superficial nonlinear scars of the left lower extremity, and assigned a noncompensable rating.

In an October 2009 Statement of the Case, the RO observed that the first evidence of a tender scar of the Veteran's left knee was the May 2008 Notice of Disagreement.  Based on this finding, the RO assigned an effective date of May 20, 2008, the date that Notice of Disagreement was received.

The scar for which the Veteran seeks an earlier effective date is his 8-inch painful scar, which appears to have resulted from surgery performed on the Veteran's left knee in July 1996.  See September 1997 VA Joints examination report.  The first instance of a claim filed for service connection for this scar is the May 20, 2008 Notice of Disagreement.  Although this scar has existed since the 1996 surgery, the Veteran did not seek entitlement to service connection for it until May 20, 2008.  

The law is clear with respect to original claims for service connection: the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2016).  In this case, the proper effective date for the Veteran's claim is May 20, 2008, the receipt date of the Veteran's claim for a separately evaluated scar.


ORDER

The withdrawn claims of entitlement to an increased rating for lumbar strain, increased rating for right knee strain, increased rating for painful scar of the left knee, increased rating for left leg scar below the knee, increased rating for left thigh numbness, increased rating for superficial nonlinear scars of the left lower extremity, increased rating for right ankle fracture, extension of temporary 100 percent rating beyond January 1, 2009, entitlement to service connection for right lower extremity sciatica, and entitlement to service connection for left lower extremity sciatica are dismissed.

Entitlement to an effective date earlier than May 20, 2008 for the grant of service connection for a painful scar is denied.


REMAND

The Veteran seeks higher evaluations for his service-connected left knee injury and major depressive disorder.  

Preliminarily there appear to be outstanding records.  During his April 2017 Board hearing, the Veteran reported that he completed a psychiatric evaluation the week before he transferred his VA care provider from Marietta, Ohio to Charleston, West Virginia.  See April 2017 Hearing Transcript, pp. 20-22.  However, the most recent VA medical records on file are dated to March 2016.  Thus, on remand any outstanding VA medical records, to include those from Ohio and West Virginia, should be associated with the claims file.

Additionally, a September 30, 2008 VA psychology note from the Marietta Community Based Outpatient Clinic indicated that the Veteran had been prescribed amphetamines by a private care provider.  It is not clear who the provider was, or whether records from that provider have been obtained and associated with the record.  Outstanding private treatment records should be requested as well.

Moreover, a February 2016 VA Form 21-0820 notes that the Veteran informed VA he had applied for Social Security Administration (SSA) disability benefits.  In March 2016 the Veteran reported he had filed a Workers Compensation claim for a knee injury he sustained in 2015; however it is unclear whether complete records from that disability claim have been obtained.  As these records may pertain to his claims on appeal, they should be obtained on remand.

With respect to his left knee claim, the Veteran testified in April 2017 that he had undergone surgery two weeks prior, and that his doctor indicated that the Veteran may have to consider a knee replacement.  The Veteran submitted records from the procedure at the hearing.  See April 2017 Hearing Transcript, pg. 30, and records from Camden-Clark Medical Center, received in April 2017.  However, the Veteran's last VA knee examination was in November 2015.  

With respect to the November 2015 VA examination, the examiner indicated that upon repetitive testing, the Veteran had additional loss or limitation of motion.  However, the ranges of motion findings after repetitive testing were identical to the initial results; it is unclear what additional functional impairment the Veteran had upon repetitive testing.  Moreover, in a recent decision, the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The November 2015 examination report does not appear to contain the requisite findings indicating that testing in active and passive motion was performed.

In light of the foregoing, the Board finds it appropriate to afford the Veteran a contemporaneous knee examination.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities, including those from Marietta, Ohio and Charleston, West Virginia.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include records from Camden-Clark Medical Center and the unidentified provider who prescribed the Veteran amphetamines.

3.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

4.  Request from the Ohio Bureau of Workers' Compensation any and all records pertinent to the Veteran's workers' compensation claim(s), as well as any and all medical records relied upon concerning such claims.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

5.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected left knee disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the left knee that develop on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

6.  Following completion of the foregoing, the AOJ must review the clinician's report and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


